NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 14, 2010*
                                 Decided October 18, 2010

                                          Before

                            KENNETH F. RIPPLE, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 10-1544

BRAD R. JOHNSON,                                   Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Central District of Illinois.

       v.                                          No. 08 CV 02192

CITY OF KANKAKEE, ILLINOIS, et al.,                Harold A. Baker,
      Defendants-Appellees.                        Judge.

                                        ORDER

        Brad Johnson is embroiled in a longstanding quarrel with the City of Kankakee,
Illinois. After losing a constitutional challenge to a city ordinance, he returned to the
same federal district court with this essentially identical litigation. The district court
dismissed the complaint. Because Johnson’s claims are barred by the doctrine of claim
preclusion, we affirm the judgment.



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2)(C).
No. 10-1544                                                                           Page 2

        This dispute began when a city employee determined that the house Johnson
shares with his wife, child, and several unrelated people is a rental property. See
Johnson v. City of Kankakee, 260 F. App’x 922, 924 (7th Cir. 2008). The employee told
Johnson that the city’s rental ordinance required him to obtain a license and submit the
property to inspection. Id. He refused to comply and instead sued the city and three of
its employees, claiming that the ordinance is unconstitutional on its face and as applied.
Id. In upholding the dismissal of that lawsuit, we concluded that Johnson lacked
standing to press his claim that the ordinance violates the right to family association. Id.
at 924-25. We also concluded that the ordinance does not infringe Johnson’s rights to
direct the upbringing of his child, privacy, religious freedom, freedom of association, or
interstate travel. Id. at 925-26. Finally we rejected his claim that the city was selectively
enforcing the ordinance in violation of his right to equal protection. Id. at 926.

        Undeterred by our decision, Johnson returned to the district court a few months
later with this suit in hand. Invoking identical constitutional provisions, the complaint
echoes the claims he litigated and lost in his earlier suit against the city and its
employees. But in a twist he also tacks on a state-law claim against Aqua Illinois, which
provides water to Johnson’s house; the utility, he asserts, charged him for services that
he never used. The municipal defendants failed to answer the complaint within 20 days
because their agent for service had misdirected it to the wrong insurance company. See
FED . R. CIV . P. 12(a)(1)(A)(i). Johnson moved for a default judgment, see Fed. R. Civ. P.
55(b)(2), but instead the district court excused the oversight and allowed the suit to
proceed, see Fed. R. Civ. P. 6(b)(1)(B).

       Each of the defendants moved to dismiss the case on the pleadings. See Fed. R.
Civ. P. 12(b)(1), (5), (6). The city now argued that it was never served properly because
Johnson had delivered a copy of the summons and complaint to its attorney instead of
its mayor or clerk. See Fed. R. Civ. P. 4(j)(2)(A), (B); 735 ILCS 5/2-211. The city
employees advanced several grounds for dismissal, including claim preclusion. Aqua
contended that Johnson’s state-law claim did not arise from the same case or
controversy as his claims against the municipal defendants. The district court granted
the motions and dismissed Johnson’s suit.

       On appeal Johnson argues that the district court should have granted his motion
for a default judgment against the municipal defendants. That argument is a nonstarter,
however, because a district court’s decision to tolerate a defendant’s harmless delay in
answering a complaint cannot be an abuse of discretion. See Mommaerts v. Hartford Life
& Accident Ins. Co., 472 F.3d 967, 968 (7th Cir. 2007). Nor do we see any error in the
No. 10-1544                                                                           Page 3

district court’s conclusion that Johnson’s spat with Aqua over his water bill has nothing
to do with Kankakee’s rental ordinance. See 28 U.S.C. § 1367(a); Baer v. First Options of
Chi., Inc., 72 F.3d 1294, 1298-99 (7th Cir. 1995).

        We need not address Johnson’s remaining contentions because his challenge to
Kankakee’s rental ordinance is barred by the doctrine of claim preclusion. See Taylor v.
Sturgell, 128 S. Ct. 2161, 2171 (2008); King v. Burlington N. & Santa Fe Ry., 538 F.3d 814,
818 (7th Cir. 2008). We may affirm the judgment on any alternate ground that was
presented to the district court. See Brooks v. Ross, 578 F.3d 574, 578 (7th Cir. 2009).
Relying on information contained in the complaint, see Fed. R. Civ. P. 12(b)(6), (c), and
taking judicial notice of public court records, see Henson v. CSC Credit Servs., 29 F.3d 280,
284 (7th Cir. 1994), we conclude that Johnson already had a full and fair opportunity to
litigate whether the ordinance runs afoul of the Constitution, see Johnson, 260 F. App’x
922. We will not permit him to take another bite at the apple.

                                                                                AFFIRMED.